DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Khemka et al. (US 10,811,502).
 	With respect to claim 1, Khemka describes a process comprising: etching a substrate to form trenches 74 and 72 having sidewalls (fig. 4); depositing a semiconductor layer 108 such as polysilicon in the trench having a bottom portion at the trench bottom and sidewall portion on the trench sidewall (fig. 6, col. 7, lines 24- 34); removing a top portion of the layer 108 including a sidewall portion to reveal the trench 
 	With respect to claim 2, the conductive materials for use including different materials such as metals, metal alloys, semi-metals, metal-semiconductor alloys or compounds, doped semiconductors and combination thereof (col. 4, lines 30-34).
 	With respect to claim 3, the method further forms an oxide layer 140 on the layer 108 (fig. 9) and performing an isotropically etching on the layer 108 to remove the layer 140 (col. 9, lines 1-5, 25-30).  This would provide claimed performing a passivation process on the first semiconductor layer and performing an isotropic etching process on the first semiconductor layer.
Claim(s) 15, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (US 9,478,600).
 	With respect to claim 15, Wand describe a method comprising: etching a substrate to form trenches 335, 345 (fig. 14); providing a layer metal nitride layer 365 including TiN at a bottom and sidewall of the trenches (fig. 15; col 12, lines 25-30; col. 21, lines 1-3) the metal nitride including TiN would provide a semiconductor layer (please see property of metal nitride including TiN cited in Engimatics reference below where TiN has electrical conductivity and electrical resistivity for a PVD TiN is 30-100);forming a layer 396 on the layer 365 and at the trench bottom (fig. 16); etching a sidewall portion of layer 365 with a bottom left in the trench after the etch (fig. 17). 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khemka et al. (US 10,811,502) and Kosuke et al. (Anisotropic deposition of copper by H-assisted plasma CVD).
 	With respect to claims 4, 10, Khemka describes a method comprising: providing trenches 74 and 72 in a substrate (fig. 4); depositing a layer 98 having a horizontal portions and vertical portion in the trench and contacting a sidewall (fig. 5); depositing a layer 108 in the trench including a horizontal portion of layer 98 (fig. 6; col. 7, lines 24-30); performing an isotropically BOE etching of the layer 98 to remove vertical portion (fig. 8; col. 8, lines 35-42; col. 9, lines 27-29).  Unlike claimed invention, Khemka doesn’t 
 	With respect to claims 13 and 14, Khemka further describes depositing a layer 140 over and contacting the layer 108 wherein layer 142 has a horizontal portion and vertical portions in the trench and contacting the substrate sidewall (fig. 9).
Allowable Subject Matter
Claims 5-9, 11, 12, 16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 5, the applied prior art, Khemka, doesn’t describe passivating process of the top surface of the first semiconductor layer by converting first semiconductor into a passivation layer and the passivation layer protects the bottom portion of the semiconductor in the isotropic etching process.
 	With respect to claims 6-8, Khemka doesn’t describe in the removing of the first sidewall portion (of the semiconductor layer), it comprises performing an isotropic etching process using a process gas wherein when the removing started, both the first bottom portion of the first sidewall (of the semiconductor layer) are exposed to the gas.
 	With respect to claim 9, Khemka doesn’t describe the method further comprises the steps of: patterning the first semiconductor layer and the second semiconductor 
 	With respect to claim 11, Khemka doesn’t describe depositing the first layer comprises an epitaxy process to grow a material selected from the group consisting of silicon, germanium, and combinations thereof.  He describes forming an oxide layer 98.
 	With respect to claim 12, Khemka doesn’t describe that the first anisotropic treatment process comprises a plasma treatment process using gas selected from the group consisting of N2, O2, SO2, CH4, CO2, CO, SiCl4, and combination thereof. He describes forming a polysilicon layer 108.
 	With respect to claim 16, Wang doesn’t describe that the first passivation layer is formed at the bottom of the trench but not on the first sidewall portion of the first semiconductor.  Wang describe forming layer 396 on the bottom and sidewall of the trench.
  	With respect to claims 18-20, Wang doesn’t describe further steps of growing a second semiconductor layer comprising: a second bottom portion at the bottom of the trench and over the first passivation layer; and a second sidewall portion in the trench; forming a second passivation layer at the bottom of the trench and over the second bottom portion of the second semiconductor layer; and etching the second sidewall portion of the second semiconductor layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



4/23/2021